DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the use of legal phraseology such as “means” is not allowed.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 36 is objected to because of the following informalities:  Claim 36 is not a complete sentence as required.  Appropriate correction is required.

Claim Interpretation
Please note that the phrase "at least one of" is construed to modify each member of the list that follows it. Consequently, the expression "at least one of A, B, and C" means at least one of each element in the list, i.e. at least one A, at least one B, and at least one C, must be present to satisfy the expression. See Superguide Corp. v. DirecTV Enterprises Inc., 69 USPQ2d 1865 (Fed. Cir. 2004), 1876-78.

	
Therefore, the phrase “at least one of a wireless communication system and geographical location identification system” found in claim 18 has been interpreted to mean the claim requires at least one wireless communication system and at least one geographical location identification system”. Should applicant wish to have these elements in the alternative, i.e. only one be required, then it is suggested the “and” in the phrase be changed to --or-- to reflect the alternative desired.

Please note: should Applicant change the “and” to --or-- in claim 18 as suggested above, then claim 19 would be rejected in the next action as being indefinite under 35 USC 112(b) as claim 18 would only require one of the two elements cited and claim 19 does NOT specify that the system uses the wireless communication system as required for the limitation found in claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 7-8, 10-13, 17-23, 25-26, 28-29, 32-34, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 7-8, 10-13, 17-23, 25-26, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the mounting found in claim 1 and the remainder of the components for the system. Claims 4-5, 7-8, 10-13, 17-23, 25-26, and 36 are rejected as they fail to correct the problems of claim 1 from which they depend.
Claim 4 is further rejected as being indefinite as the phrase “the transmission and receiving means”, found on lines 1-2, lack a proper antecedent basis is claim 1 as claim 1 recites “a plurality of detection means”, not “transmission and receiving means”.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 8 is further rejected as being indefinite as the phrase “the gutter” lacks a proper antecedent basis as claim 1, from which claim 8 depends, recites “a portion of guttering” and “a gutter channel” not a “gutter”.
Claim 11 is further rejected as being indefinite as the phrase “identification of the material type is validated” renders the claim indefinite as the “identification of the material type” is never determined in claim 1 from which claim 11 depends. 
Claim 21 is rejected as being indefinite as the phrase “results of the data processing and/or video are allocated” is indefinite as claim 1, from which claim 21 depends does not have the means to perform any “video” as required for this claim.
Claims 28-29, 32, and 34 are rejected as being indefinite as claim 28 recites “generating an indication of presence or not of material in the channel” without first determining if there is material within the channel. So how can an indication of presence of material be made if the determination of the presence of material has not been made? Claims 29, 32, and 34 are rejected as they fail to correct the problems of claim 28 from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-5, 10, 13, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Combs et al. (US 4,221,004) (hereafter Combs).
With regards to claim 1, Combs discloses an apparatus for monitoring a condition of a channel (abstract, Figures), said apparatus comprising: a mounting (64, 66), a detection means (transducer 20) provided to detect the condition of at least one parameter indicative of a presence of one or more materials in the channel (determines level of liquid) and data processing means (Fig. 1, 28, 30, 32, 34, 36, 40, 42, 44, 46, 48, 56, and 60), and wherein a sequence of signals are transmitted and received when the apparatus is in a detection mode (column 4 lines 32-51) and the data processing means (Fig. 1, 28, 30, 32, 34, 36, 40, 42, 44, 46, 48, 56, and 60) analyses the received signals to provide an indication if a material is detected as being present in the gutter channel (column 5 lines 35 - 68).
Combs discloses the claimed invention with the exception of the channel being a portion of guttering and the detection means including a plurality of detection means.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize Combs to test a portion of a guttering as the system of Combs would work equally well on any channel with a liquid flowing in them.
With regards to the use of a plurality of detection means, it is well known within the art of ultrasonic measuring and testing to utilize a plurality of detection means in order to test more of the object being tested. Furthermore, it has been held by the courts that the duplication of parts for a multiplied effect is not a patentable invention. Please see St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11, (7th Cir. 1977).
With regards to claim 4, Combs discloses the transmission and receiving means being mounted so as to provide data signals indicative of the material in the channel in a contactless manner with respect to the material in Fig. 1.
With regards to claim 5, Combs discloses the signals being ultrasonic signals in the abstract and column 4, lines 38-40.
With regards to claim 10, Combs discloses the signals being transmitted and received several times in a given time period in a sequence at column 4, lines 33-59.
With regards to claim 13, Combs discloses the detection means including at least one signal transmitter (transducer 20) located above the channel directed to transmit signals into the channel (Fig. 1), and a same number of receivers (transducer 20) being provided above the channel to receive signals which are reflected from the channel (abstract, Fig. 1, column 4 lines 31-59).
With regards to claim 26, Combs discloses receiving and/or communication means (conductive cable 26) to allow data from the apparatus to be sent to a remote location at which the data processing means or further data processing means may be located (column 4 lines 32-50), and/or to receive data from the remote location which may be used to calibrate the detection apparatus and/or alter the operation of the same and/or cause repairs to be made and/or cause scheduled maintenance to occur and/or, if particular weather events have, or are predicted to be about to occur, the detection apparatus may be disabled in order to prevent damage to the apparatus and/or the generation of false readings (inherent in the system).
With regards to claim 27, Combs discloses an apparatus for monitoring the condition of an open channel comprising at least one first type of detection means (ultrasonic transducer 20) provided to detect at least one parameter (liquid level) relating to material in the channel and wherein the detection is made in a non-contact manner with respect to the channel or liquid (Fig. 1) therein by transmitting ultrasonic signals into the channel from above the channel and receiving reflected ultrasonic signals from the channel using receiving means located above the channel (Fig. 1, column 4 lines 32-50).
Combs discloses the claimed invention with the exception of the channel being a portion of guttering.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize Combs to test a portion of a guttering as the system of Combs would work equally well on any channel with a liquid flowing in them.
With regards to claim 28, Combs discloses a method of monitoring a condition of a channel, said method comprising the steps of: emitting a sequence of ultrasonic signals into a channel (Fig. 1, column 4 lines 32-50), receiving signals which are reflected from the channel and/or material in the channel at that time (Fig. 1, column 4 lines 32-50), passing the signals to data processing means (Fig. 1, column 4 lines 32-50), analyzing the received signals (Fig. 1, column 4 lines 32-50), and generating an indication of presence or not of a material in the channel (liquid level).
Combs discloses the claimed invention with the exception of the channel being a portion of guttering.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize Combs to test a portion of a guttering as the system of Combs would work equally well on any channel with a liquid flowing in them.
With regards to claim 29, Combs discloses a sequence of signals (pulses) are transmitted in a predetermined time (column 4 lines 32-68 and column 6 lines 3-22).

Allowable Subject Matter
Claim7-8, 11-12, 17-22, 32, 34, and 36 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 7, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein the data processing means allows the analysis of the received signals and, by combining multiple detection means and signals, a differentiation in signal frequency and gain is identified and allocated to different bands.
With regards to claim 8, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein the data processing means identifies whether the received signals are related to dry, damp and/or wet materials being present in the gutter at that time.
With regards to claim 11, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein analysis and identification of the material type is validated through images received from one or more cameras mounted as part of the apparatus.
With regards to claim 12, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein a plurality of cameras are provided in a housing in which other detection means are also located.
With regards to claim 17, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein the apparatus includes solar power panels and photovoltaic element converts sunlight to act as a recharging mechanism for power cells provided in situ with a housing.
With regards to claim 18, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein the apparatus includes least one of a wireless communication system and geographical location identification system.
With regards to claim 21, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein results of the data processing and/or video are allocated by the data processing means to a particular roof drainage gutter channel.
With regards to claim 22, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein multiple monitoring apparatus are provided in combination to act as a gutter monitor system.
With regards to claim 23, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein the mounting is adjustable to allow the apparatus to be mounted on, or adjacent to, different forms of roof such that the sequence of signals can be emitted into and reflected from the gutter channel.
With regards to claim 25, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein at least part of the apparatus is movable between an in use condition and a retracted position which allows the at least part of the apparatus to be moved away from and/or along the gutter channel so as to allow improved access to be gained to the gutter channel for maintenance and/or cleaning purposes.
With regards to claim 32, the prior art of record fails to teach and/or suggest a method for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein in the analysis of the received signals, reference is made to an expected level of water in the channel at that instant of time, said expected level of water generated with respect to environmental data and comparing the expected and actual liquid levels, identifies the actual performance of the guttering channel at that time and/or the analysis indicates the presence of material other than water.
With regards to claim 36, the prior art of record fails to teach and/or suggest an apparatus for monitoring a condition of a portion of guttering, said apparatus comprising, in combination with the other recited elements, especially wherein if a material is detected in the channel, a type of material is identified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lauricella et al. (WO 2020/028941 A1) discloses a system for a roof gutter.
QU et al. (CN 214667051 U) discloses an open channel flow management system based on ultrasonic detection.
Ge et al. (CN 210664619 U) discloses an ultrasonic open channel flowmeter.
Xiong et al. (CN 216483324 U) discloses a remote monitoring for water level of roof gutter.
DE ROZARIEZ et al. (US 2022/0172177 A1) discloses a system, method and apparatus for controlling the operation of detections and monitoring apparatus for the condition of guttering and/or roofs.
DE ROZARIEZ et al. (EP 4 009 012 A1) discloses a system, method and apparatus for controlling the operation of detections and monitoring apparatus for the condition of guttering and/or roofs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855